DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 9/09/2021. The amendments filed on 9/09/2021 are entered.
The previous objections of claims 16-17 have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 16-17 under 35 U.S.C. 101 have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 16-17 under 35 U.S.C. 112(a) have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 1-17 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (U.S. Pub. No. 20160271167) hereinafter Lo, in view of WHO Scientific Group, (“A proposed standard international acupuncture nomenclature,” World Health Organization. Geneva, 1991. P. 1-30) hereinafter WHO. 
Regarding claim 1, Lo teaches:
A method for detection, treatment, and prevention of an inflamed internal organ (abstract), the method comprising: 
recording the distribution of body surface temperature with a passive imaging device ([0011]-[0012], infrared imaging device; [0021]; [0029], the infrared imaging device comprises a thermograph; [0061], “The infrared imaging device may include a thermograph”; [0070], “Further, the infrared imaging device provides a non-invasive, passive, thermal detector that can be taken in seconds without disturbing the body's state of health.”); 
utilizing meridian theory of traditional Chinese medicine for identifying a hot region comprising at least one hot area, at least one hot line, or at least one hot acupoint along a meridian pathway ([0011], meridian theory of traditional Chinese medicine for identifying at least one acupoint along a meridian pathway; [0013]-[0018]; [0021]-[0023]; [0040]; [0060]-[0065]; [0066]-[0069]; [0071]), wherein the at least one hot area, the at least one hot line, or the at least one hot acupoint are at least partially indicative of at least one internal organ of the body having an internal inflammation or indicating the early development of cancer ([0012]-[0016]; [0017], “Specifically, the hot temperature at the acupoint along the meridian pathway is an indication of the 
identifying the body surface temperature at the hot area, the hot line, and the hot acupoint, so as to determine an inflamed or potentially cancerous internal organ ([0012]-[0016]; [0017], “Specifically, the hot temperature at the acupoint along the meridian pathway is an indication of the inflammation of the internal organs”; [0021]-[0023]; [0040]; [0059]; [0060]-[0070]; [0071], “Specifically, the hot temperature at the acupoint along the meridian pathway is an indication of the inflammation of the internal organs”; [0072]; [0092]; [0094]; [0107]; [0130]-[0137]); 
correlating a hot body surface temperature with a specific internal ailment ([0012]-[0016]; [0017], “Specifically, the hot temperature at the acupoint along the meridian pathway is an indication of the inflammation of the internal organs”; [0021]-[0023]; [0040]; [0059]; [0060]-[0070]; [0071], “Specifically, the hot temperature at the acupoint along the meridian pathway is an indication of the inflammation of the internal organs”; [0072]; [0092]; [0094]; [0107]; [0130]-[0137]; [0140], “The hot spot is correlated with at least one acupoint located along the meridian pathway. The nexus of the hot spot and the meridian pathway indicates a potential neurological development disorder”); 
administering a predetermined amount of solid water particle solution to the whole body and/or to the hot area, the hot line, and the hot acupoint of the body to assist in healing the internal inflammation ([0011]; [0018]-[0025], describe the administering of a predetermined amount of solid water particle solution to the body 
administering a predetermined amount of solid water particle solution to the whole body and/or to, the hot line, and the hot acupoint of the meridian on the human body to assist in healing the internal inflammation ([0011]; [0018]-[0025], describe the administering of a predetermined amount of solid water particle solution to the body area; [0038]; [0042]-[0044]; [0060]; [0070]; [0073]-[0077]; [0100]; [0101]; [0107]; [0140]); 
determining the healing effects of the internal inflammation by calculating multiple body surface temperatures over a duration ([0012]-[0016]; [0017], “Specifically, the hot temperature at the acupoint along the meridian pathway is an indication of the inflammation of the internal organs”; [0021]-[0023]; [0040]; [0059]; [0060]-[0070]; [0071], “Specifically, the hot temperature at the acupoint along the meridian pathway is an indication of the inflammation of the internal organs”; [0072]; [0092]; [0094]; [0107]; [0109]; [0129]; [0130]-[0137]; [0138]-[0140]).
Primary reference Lo fails to teach:
wherein the at least one hot acupoint, which indicates the meridian of the inflamed internal organs, includes PC3, HT3, HTI1, ST 4, ST 18, LI20, and LU 2
However, the analogous art of WHO of an international analysis and standardization of acupuncture points throughout the body (abstract) teaches:
wherein the at least one hot acupoint, which indicates the meridian of the inflamed internal organs, includes PC3, HT3, HT1, ST 4, ST 18, LI20, and LU 2 (page 7, 3.2 The 14 Main Meridians; page 7, 3.3 The 361 classical acupuncture points, “lung 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermograph image analysis and treatment system of Lo to incorporate the acupoints indicating the meridian of the inflamed internal organs as taught by WHO because utilizing standardized meridian acupoints enables consistent analysis of hot acupoint regions as the regular acupuncture tracts have remained unchanged for two thousand years and correlate directly to internal anatomical features (page 2, 2.1 Historical Perspective; page 7, 3.2 The 14 Main Meridians). 
Regarding claim 2, the combined references of Lo and WHO teach all of the limitations of claim 1. Primary reference Lo further teaches:
wherein the passive imaging device is an infrared imaging device or a thermograph ([0011]-[0012], infrared imaging device; [0021]; [0029], the infrared imaging device comprises a thermograph; [0061], “The infrared imaging device may include a thermograph”).
Regarding claim 3, the combined references of Lo and WHO teach all of the limitations of claim 2. Primary reference Lo further teaches: 
wherein the passive imaging device records a thermograph image ([0011]-[0012], infrared imaging device; [0021]; [0029], the infrared imaging device comprises a thermograph; [0061], “The infrared imaging device may include a thermograph”; [0062], “The hot spot is detected by utilizing an infrared imaging device, such as a thermograph, to capture a thermograph image on a portion of a body”).

further including a step of converting at least one pixel of an infrared intensity of an image to a specific temperature through a software program ([0024], “discerning a degree of irregularity of the at least one internal organ by measuring a quantitative temperature at the nexus” a quantitative temperature is considered to be a specific temperature and when used with a thermograph image it would convert “at least one pixel” as the entire image would be considered greater than one pixel; [0061], “Those skilled in the art will recognize that the thermograph is an instrument that produces a trace or image representing a record of the varying temperature or infrared radiation over an area or during a period of time”; [0071], “A Step 108 comprises discerning a degree of irregularity of the at least one internal organ by measuring a quantitative temperature at the nexus”; [0093], “The temperature range corresponds with the color the thermographs show”; [0095], “Similarly, in this study the images taken before and after SWP treatment had the same temperature scale to show an accurate analysis of the temperature changes”; [0096], describes the temperature scales with respect to Celsius; [0100]; [0101]; [0130]; [0140]).
Regarding claim 5, the combined references of Lo and WHO teach all of the limitations of claim 4. Primary reference Lo further teaches:
wherein the thermograph image of a hot armpit of the hot area is defined by red color for indicating an overactive immune system, and white color for indicating a very overactive immune system ([0093], “The hottest is white, then as the temperature progressively cools; the color pattern goes from red, yellow, green, blue and black as 
Regarding claim 6, the combined references of Lo and WHO teach all of the limitations of claim 5. Primary reference Lo further teaches:
wherein the thermograph image of a hot breast of the hot area is defined by a red color and a very hot breast defined by white color, indicating inflammation of the breast ([0061], breast cancer detection; [0093], “The hottest is white, then as the temperature progressively cools; the color pattern goes from red, yellow, green, blue and black as the coldest“; [0094], “In analyzing all of the thermographs, we focus our attention mainly on the very hot areas, which in our present scheme is red and/or white, with white being the most inflamed“; [0096]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, in view of WHO as applied to claim 6 above, and further in view of Sliwa et al. (U.S. Pub. No. 20070293792) hereinafter Sliwa. 
Regarding claim 7, he combined references of Lo and WHO teach all of the limitations of claim 6. Primary reference Lo further teaches:
wherein the thermograph image of a hot tissue of the hot area is defined by a red color and a very hot tissue defined by white color, indicating inflammation of the tissue [0093], “The hottest is white, then as the temperature progressively cools; the color pattern goes from red, yellow, green, blue and black as the coldest“; [0094], “In 
Primary reference Lo fails to teach:
Wherein the thermograph image is of a hot prostate
However, the analogous art of Sliwa of a prostate probe system (abstract) teaches:
Wherein the thermograph image is of a hot prostate ([0023]; [0051]-[0060]; [0067], “So what we are doing in FIG. 3b is analogous to what is done on the breast using breast thermography; however, we believe it is novel for the prostate, particularly, because different and new equipment must be used“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermograph image analysis and treatment system of Lo and WHO to incorporate the specific imaging of prostate tissue as taught by Sliwa because prostate cancer is a serious condition and must be screened in a non-subjective manner for effective treatment ([0002]). 
Regarding claim 8, the combined references of Lo, WHO and Sliwa teach all of the limitations of claim 7. Primary reference Lo further teaches:
wherein the meridian includes at least one member from the group consisting of. a Du meridian, a Ren meridian, a Stomach meridian, a Bladder meridian, Gallbladder meridian, Small intestine meridian, a large intestine meridian, a Triple Heater meridian, .
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, in view of WHO, in further view of Sliwa as applied to claim 8 above, and further in view of Romoli, M., et al. (“Ear acupoint detection before and after hysteroscopy: is it possible to clarify the representation of the uterus on the outer ear?”, Acupuncture Medicine. Vol 28, 2010. P. 169-173) hereinafter Romoli. 
Regarding claim 9, the combined references of Lo, WHO, and Sliwa teach all of the limitations of claim 8. Primary reference Lo further teaches:
wherein the at least one hot acupoint is selected from the group consisting of left and right front center ears, left and right inner point of eyes, left and right neck near shoulder, left and right forehead temple area, left and right collar bone area, left and right arm pits, a line segment at the bottom of the neck ([0027]-[0028]; [0035]; [0065]; [0082]), 
Primary reference Lo fails to teach:
behind testicle for males, and under breast and vulva area for females
However, the analogous art of Romoli of an acupuncture point determination analysis (abstract) teaches:
behind testicle for males, and under breast and vulva area for females (page 170, col 1, the gonad point is considered to be the testicle and the “vagina” and “external genitals” in figure 1 is considered to be the vulva area as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermograph image analysis 
Regarding claim 10, the combined references of Lo, WHO, Sliwa and Romoli teach all of the limitations of claim 9. Primary reference Lo further teaches:
further including a step of verifying a subsequent set of thermograph images being captured before and after the application of solid water particles, wherein thermograph image of a hot armpit, hot breast, or hot prostrate, in first set of thermograph images is taken before the application of the solid water particle solution, and second set of thermography images are taken after the application of the solid water particles solution and show a cooler armpit, breast, or prostate ([0012]-[0016]; [0017], “Specifically, the hot temperature at the acupoint along the meridian pathway is an indication of the inflammation of the internal organs”; [0021]-[0023]; [0040]; [0059]; [0060]-[0070]; [0071], “Specifically, the hot temperature at the acupoint along the meridian pathway is an indication of the inflammation of the internal organs”; [0072]; [0091], “After 15 minutes duration, a second set of thermographs were taken of the entire body”; [0092]; [0094]; [0107], “FIG. 6 references an example of a thermal image 600 showing a hot spot 602 and acupoint located at the armpit area”; [0109]; [0129]; [0130]-[0137]; [0138]-[0140]; see also [0132], armpit region is analyzed).
Regarding claim 11, the combined references of Lo, WHO, Sliwa and Romoli teach all of the limitations of claim 10. Primary reference Lo further teaches:

Regarding claim 12, the combined references of Lo, WHO, Sliwa and Romoli teach all of the limitations of claim 11. Primary reference Lo further teaches:
wherein the oral administration comprises a liquid, a pill, or a gel with solid water particles ([0031]; [0038]; [0075]; [0083]).
Regarding claim 13, the combined references of Lo, WHO, Sliwa and Romoli teach all of the limitations of claim 11. Primary reference Lo further teaches:
wherein the topical administration comprises a cream with solid water particles ([0032]; [0035]; [0038]; [0075]; [0082]-[0083]; [0085]; [0089]).
Regarding claim 14, the combined references of Lo, WHO, Sliwa and Romoli teach all of the limitations of claim 11. Primary reference Lo further teaches:
wherein the vapor administration comprises a sprayer, nebulizer and an inhaler consisting of solid water particles ([0033]; [0075]; [0080];).
Regarding claim 15, the combined references of Lo, WHO, Sliwa and Romoli teach all of the limitations of claim 11. Primary reference Lo further teaches:
wherein the intravenous administration comprises an intravenous injection consisting of solid water particles ([0034]; [0075]; [0077]).



Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the applicant’s remarks/amendments directed to the previous rejections under 35 U.S.C. 101, 35 U.S.C. 112(a), and 35 U.S.C. 112(b) are persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.F./Examiner, Art Unit 3793     
                                                                                                                                                                                                   
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793